DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-18, 20-21 objected to because of the following informalities:  
Regarding claims 1, 20, and 21, the limitation “the axial direction” should be “the thickness direction”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 5-6, 9-10, 13-16, 18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa (Patent No. US 8,089,002) in view of Ujita (Pub. No. US 2018/0312119).
As to claim 1, Hasegawa discloses a grommet (fig. 4) comprising: 
a main body 21 having a ring-shaped water-stop portion that is inserted into a through-hole formed in an attachment panel 3L for stopping water (fig. 5B-5C) and a cylindrical portion 27 that is provided to penetrate through an annular inner side of the water-stop portion and through which a wiring material is inserted; and 
a pressing portion 19 inserted into the annular inner side of the water-stop portion in the main body (figs. 5B-5C) and pressing the water-stop portion against an inner edge of the through-hole (figs. 5B-5C; col. 2 lines 1-23), wherein
the attachment panel, the main body, and the pressing portion are arranged in this order along the axial direction (fig. 5C, see line 1) from one side to another side in the thickness direction (figs. 5B-5C, shows the attachment panel 3L, the inner collar section 23 of the main body portion 21, followed by the pressing portion 19).
However, Hasegawa does not disclose pressing, against a thickness direction in which the through-hole is extended through the attachment panel, a projection provided between a plurality of grooves of the water-stop portion against an inner edge of the through-hole.
Ujita discloses pressing a projection 15 (fig. 2) provided between a plurality of grooves 13, 16 of a water-stop portion against an inner edge of a through-hole (figs. 3-4).
[AltContent: textbox (1)][AltContent: connector]
    PNG
    media_image1.png
    322
    275
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the grommet of Hasegawa have a projection provided between a plurality of grooves of the water-stop portion against an inner edge of the through-hole in order to provide a seal portion to improve waterproofability (¶0046 of Ujita).
As to claim 2, Hasegawa discloses that the water-stop portion and the pressing portion have contact surfaces making surface contact with each other (figs. 5B-5C; col. 2 lines 1-23).
As to claim 5, Hasegawa discloses that the water-stop portion has, in an outer circumference, a recess that is locked in the through-hole, and a recessed part of the recess is formed to have a smallest thickness in the other parts of the water-stop portion (figs. 4, 5B-5D show a recess portion 21 within thicker portions 23, 24).  
As to claim 6, Hasegawa discloses that the water-stop portion has, in an outer circumference, a recess that is locked in the through-hole, and a recessed part of the recess is formed to have a smallest thickness in the other parts of the water-stop portion (figs. 4, 5B-5D show a recess portion 21 within thicker portions 23, 24).  
As to claim 9, Hasegawa discloses that the pressing portion is formed into a continuous ring shape (fig. 4).  
As to claim 10, Hasegawa discloses that the pressing portion is formed into a continuous ring shape (fig. 4).  
As to claim 13, Hasegawa discloses that the pressing portion is formed into a continuous ring shape (fig. 4).  
As to claim 14, Hasegawa discloses that the pressing portion is formed into a continuous ring shape (fig. 4).  
As to claim 15, Hasegawa discloses that the pressing portion is made of a material harder than the water-stop portion (col. 1 lines 34-49 discloses that the main body can be made of a rubber material while the pressing portion can be made of a resin or plastic material).  
As to claim 16, Hasegawa discloses that the pressing portion is made of a material harder than the water-stop portion (col. 1 lines 34-49 discloses that the main body can be made of a rubber material while the pressing portion can be made of a resin or plastic material).  
As to claim 18, Hasegawa discloses that the pressing portion is made of a material harder than the water-stop portion (col. 1 lines 34-49 discloses that the main body can be made of a rubber material while the pressing portion can be made of a resin or plastic material).
As to claim 20, Hasegawa discloses a wire harness comprising: 
a wiring material having conductivity (col. 1 lines 34-41); and 
a grommet (fig. 4) provided for the wiring material, wherein the grommet includes: 
a main body 21 having a ring-shaped water-stop portion that is inserted into a through-hole formed in an attachment panel for stopping water (fig. 5B-5C) and a cylindrical portion 27 that is provided to penetrate through an annular inner side of the water-stop portion and through which a wiring material is inserted; and 
a pressing portion 19 inserted into the annular inner side of the water-stop portion in the main body (figs. 5B-5C), wherein 
the attachment panel, the main body, and the pressing portion are arranged in this order along the axial direction from one side to another side in the thickness direction (figs. 5B-5C, shows the attachment panel 3L, the inner collar section 23 of the main body portion 21, followed by the pressing portion 19).
However, Hasegawa does not disclose pressing, against a thickness direction in which the through-hole is extended through the attachment panel, a projection provided between a plurality of grooves of the water-stop portion against an inner edge of the through-hole.
Ujita discloses pressing a projection 15 (fig. 2) provided between a plurality of grooves 13, 16 of a water-stop portion against an inner edge of a through-hole (figs. 3-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the grommet of Hasegawa have a projection provided between a plurality of grooves of the water-stop portion against an inner edge of the through-hole in order to provide a seal portion to improve waterproofability (¶0046 of Ujita).

Claims 3, 7, 11, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa (Patent No. US 8,089,002) and Ujita (Pub. No. US 2018/0312119) as applied to claim 1 above, and further in view of Sato et al. (5,736,677).
As to claim 3, Hasegawa does not disclose an inner diameter i of the water-stop portion and an outer diameter h of the pressing portion satisfy a relation of i < h.
Sato discloses an inner diameter i of the water-stop portion and an outer diameter h of the pressing portion satisfy a relation of i < h (col. 4 lines 17-30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the inner diameter of the water-stop portion be smaller than the outer diameter of the pressing portion as similarly taught by Sato in order to have the panel reliably hold the grommet.
As to claim 7, Hasegawa discloses that the water-stop portion has, in an outer circumference, a recess that is locked in the through-hole, and a recessed part of the recess is formed to have a smallest thickness in the other parts of the water-stop portion (figs. 4, 5B-5D show a recess portion 21 within thicker portions 23, 24).  
show a recess portion 21 within thicker portions 23, 24).  
As to claim 11, Hasegawa discloses that the pressing portion is formed into a continuous ring shape (fig. 4).  
As to claim 17, Hasegawa discloses that the pressing portion is made of a material harder than the water-stop portion (col. 1 lines 34-49 discloses that the main body can be made of a rubber material while the pressing portion can be made of a resin or plastic material).

Claims 4, 8, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa (Patent No. US 8,089,002) and Ujita (Pub. No. US 2018/0312119) as applied to claim 2 above, and further in view of Sato et al. (5,736,677).
As to claim 4, Hasegawa does not disclose an inner diameter i of the water-stop portion and an outer diameter h of the pressing portion satisfy a relation of i < h.
Sato discloses an inner diameter i of the water-stop portion and an outer diameter h of the pressing portion satisfy a relation of i < h (col. 4 lines 17-30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the inner diameter of the water-stop portion be smaller than the outer diameter of the pressing portion as similarly taught by Sato in order to have the panel reliably hold the grommet.
As to claim 8, Hasegawa discloses that the water-stop portion has, in an outer circumference, a recess that is locked in the through-hole, and a recessed part of the recess is formed to have a smallest thickness in the other parts of the water-stop portion (figs. 4, 5B-5D 
As to claim 12, Hasegawa discloses that the pressing portion is formed into a continuous ring shape (fig. 4).  

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa (Patent No. US 8,089,002) in view of Ujita (Pub. No. US 2018/0312119).
As to claim 21, Hasegawa discloses a grommet (fig. 4) comprising: 
a main body 21 having a ring-shaped water-stop portion that is inserted into a through-hole formed in an attachment panel 3L for stopping water (figs. 5B-5C) and a cylindrical portion 27 that is provided to 5penetrate through an annular inner side of the water-stop portion and through which a wiring material is inserted; and 
a pressing portion 19 inserted into the annular inner side of the water-stop portion in the main body (figs. 5B-5C) and pressing the water-stop portion against an inner edge of the through-hole (figs. 5B-5C; col. 2 lines 1-23), 
wherein an axial direction indicates a thickness direction of the attachment panel along which the through-hole penetrates through (see fig. 5C above, line 1), and 
the attachment panel, the main body, and the pressing portion are arranged in this order along the axial direction from one side to the other side in the axial direction (figs. 5B-5C, shows the attachment panel 3L, the inner collar section 23 of the main body portion 21, followed by the pressing portion 19).
However, Hasegawa does not disclose that pressing the water-stop portion against a curved inner edge of the through-hole.
Ujita discloses a water-stop portion pressed against a curved inner edge 21 of the through-hole (figs. 1, 3-4, 6, 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the inner edge of the through-hole be curved as similarly taught by Ujita in order to improve waterproofability (¶0021).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-18 and 20-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMOL H PATEL whose telephone number is (571)270-7833. The examiner can normally be reached 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIMOTHY THOMPSON can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMOL H PATEL/            Examiner, Art Unit 2847                                                                                                                                                                                            /HOA C NGUYEN/Primary Examiner, Art Unit 2847